


EXHIBIT 10.12.1


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made effective January 1, 2016
(the “Effective Date”) by and between United Financial Bancorp, Inc., a
Connecticut corporation (the “Company”), United Bank (the “Bank”) and
collectively with the Company, the “Employer”) and Mark A. Kucia (“Executive”).
The Company and Executive are collectively referred to herein as the “Parties,”
and individually referred to as a “Party.”


RECITALS:


WHEREAS, the Company, the Bank and Executive mutually desire to enter into an
employment agreement setting forth the terms and conditions of Executive’s
employment with the Company.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:


1.    Purpose. The purpose of this Agreement is to set forth the terms and
conditions of Executive’s employment with the Employer. This Agreement
represents both Parties’ intentions with respect to the terms and conditions of
Executive’s employment with the Employer.


2.    Definitions. For the purposes of this Agreement, the following words shall
have the following meanings:


“Affiliate” means any entity that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
another entity.


“Annual Incentive Compensation Plan” or “AICP” means any Employer-sponsored
annual incentive compensation cash bonus plan in which Executive participates,
as in effect from time to time.


“Annual Cash Compensation” means the sum of (i) Executive’s Base Annual Salary
at the rate in effect on Executive’s Date of Termination and (ii) Executive’s
target AICP bonus opportunity for the calendar year in which Executive’s Date of
Termination occurs; provided, however, that if the target bonus opportunity has
not been established for such year, the AICP amount under this definition shall
be calculated using the target bonus opportunity from the immediately preceding
calendar year.


“Base Annual Salary” means Executive’s base annual salary as described in
Section 5(a) hereof.


“Board” mean the board of directors of the Company and/or of the Bank, as the
context requires and, where appropriate, includes any committee thereof.


“Cause” means termination on account of the occurrence of any of the following
events:
(i)    Executive’s malfeasance or nonfeasance in the performance of the material
duties or responsibilities of his or her position with the Employer or any of
its subsidiaries, or failure to timely carry out any material lawful and
reasonable directive of the Employer, in each case if not remedied within
fifteen (15) days after receipt of written notice from the Employer describing
such malfeasance, nonfeasance or failure;


(ii)    Executive’s embezzlement or misappropriation of any material funds or
property of the Employer or any of its subsidiaries or of any material corporate
opportunity of the Employer or any of its subsidiaries;


(iii)    the conduct by Executive which is a material violation of this
Agreement or any other agreement between Executive and the Employer or any of
its subsidiaries or affiliates in each case, that is not remedied within fifteen
(15) days after receipt of written notice from the Employer describing such
conduct;


(iv)    any material violation of any generally applicable written policy of the
Employer previously provided to Executive, the terms of which provide that
violation may be grounds for termination of employment in each case, that is not
remedied within fifteen (15) days after receipt of written notice from the
Employer describing such conduct;


(v)    the commission by Executive of an act of fraud or willful misconduct or
Executive’s gross negligence, in each case that has caused or is reasonably
expected to result in material injury to the Employer or any of its
subsidiaries; or


(vi)    Executive’s conviction of any felony or of any misdemeanor involving
moral turpitude.




--------------------------------------------------------------------------------






Any termination for Cause of Executive shall be effective only upon (i) a
determination by the majority of the Board in good faith that Cause exists, (ii)
receipt by Executive of a notice in accordance with Section 12 stating in
reasonable detail the facts and circumstances alleged to provide a basis for
termination for Cause and (iii) Executive has been given a reasonable
opportunity to be heard by the Board (together with legal counsel) (such
opportunity to be given within thirty (30) days of Executive’s receipt of the
notice set forth in (ii) above).


“Change in Control” shall be deemed to have occurred if, as the result of a
single transaction or a series of transactions, an event set forth in any one of
the following paragraphs shall have occurred:


(i)the Company merges into or consolidates with another corporation, or merges
another corporation into the Company, and as a result, with respect to the
Company, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by “Persons”
(as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) who were stockholders of
the Company immediately before the merger or consolidation;


(ii)any Person (other than any trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the resulting corporation representing 50% or
more of the combined voting power of the resulting corporation’s
then-outstanding securities;


(iii)during any period of twenty-four months (not including any period prior to
the Effective Date of this Agreement), individuals who at the beginning of such
period constitute the board of directors of the Company, and any new director
(other than (A) a director nominated by a Person who has entered into an
agreement with the Company to effect a transaction described in subparagraphs
(i), (ii) or (iv) hereof, (B) a director nominated by any Person (including the
Company) who publicly announces an intention to take or to consider taking
actions (including, but not limited to, an actual or threatened proxy contest)
which if consummated would constitute a Change in Control or (C) a director
nominated by any Person who is the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s securities) whose election by the board of directors of the
Company or nomination for election by the Company’s stockholders was approved in
advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or


(iv)    the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets;


“Code” means the Internal Revenue Code of 1986, as amended.


“Compensation Committee” means the compensation committee of the Company Board.


“Competing Business” shall mean any entity (other than the Employer and its
Affiliates) that is conducting business that is the same or substantially the
same as the business of the Employer.


“Confidential Information” means information (i) disclosed to or known by
Executive as a consequence of or through his employment with the Company;
(ii) not generally known outside the Company; and (iii) which relates to any
aspect of the Company, its Affiliates or their business. “Confidential
Information” includes, but is not limited to, trade secrets, proprietary
information, business plans, marketing plans, financial information,
compensation and benefit information, cost and pricing information, customer
contacts, suppliers, vendors, and information provided to the Company or its
Affiliates by a third party under restrictions against disclosure or use by the
Company, its Affiliates or others.


“Date of Termination” means the date of termination of Executive’s employment by
the Company and that is a “Separation from Service” within the meaning of Code
Section 409A, which means a termination of Executive’s employment with the
Company (and its controlled group within the meaning of Treasury Regulation
§1.409A-1(h)(3)); provided, however, that the Company and Executive reasonably
anticipate that no further services will be performed after the termination date
or that the level of bona fide services Executive will perform after such date
(whether as an employee or an independent contractor) would permanently decrease
to no more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period or the full period of service to the
Company if Executive has been providing services to the Company for less than 36
months.




--------------------------------------------------------------------------------






“Disability” or “Disabled” means any physical or mental incapacity, disease or
affliction, as determined by a legally qualified medical practitioner selected
by the Company which prevents Executive to a substantial degree from performing
his obligations after reasonable accommodation from the Company.


“Equity-Based Awards” means stock options, restricted stock, restricted stock
units, performance vesting stock, performance stock units, and any other award
granted by the Company, which derives its value based upon the Company’s common
stock, regardless whether such award is ultimately intended to be settled in
stock or cash.


“Good Reason” means the occurrence of any one of the following without
Executive’s prior written consent:


(i)    any material adverse alteration (including an adverse change to
Executive’s upward reporting requirements) or material diminution in Executive’s
authority, duties or responsibilities under this Agreement;


(ii)    a reduction in Executive’s base salary or target bonus opportunity (as
determined by the Compensation Committee in good faith), except as part of a
reduction of less than ten percent (10%) that is applicable to all of the
Employer’s senior executives;


(iii)    a relocation of the offices at which Executive is principally employed,
which relocation increases the distance between Executive’s residence and such
offices by more than thirty five (35) miles; or


(iv)    the Employer’s failure to obtain assumption of this Agreement by a
successor.


“Long Term Incentive Plan” or “LTIP” means any plan of the Company pursuant to
which Executive may receive Equity Based Awards or cash awards earned over a
multi-year period, as in effect from time to time.


“Post-Termination Period” means the twenty four (24) month period following
Executive’s Date of Termination.


“Retirement” means a termination of Executive’s employment under circumstances
as shall constitute retirement from the Employer based on age and/or years of
employment, as determined by the Board, in its sole discretion, in accordance
with written policies adopted by the Board from time to time. In absence of the
adoption of such policy, Executive’s resignation on or after attainment of age
65 shall be deemed to be “Retirement” for purposes of this Agreement.


“Territory” means any county in which the Bank maintains a business office.


3.    Term. This Agreement shall become effective on the Effective Date and
shall continue in effect through the second anniversary of the Effective Date,
unless earlier terminated as hereinafter provided. Commencing on the second
anniversary of the Effective Date and each anniversary of the Effective Date
thereafter, the term of this Agreement shall automatically be extended for one
(1) additional year unless, unless, no later than sixty (60) days prior to the
applicable anniversary date, the Employer or Executive gives written notice to
the other Party that such Party does not wish to extend the term of this
Agreement, in which case this Agreement shall terminate on the applicable
anniversary date.


4.    Duties and Responsibilities. Commencing on the Effective Date of this
Agreement, Executive shall diligently render his services to the Company as
Executive Vice President, Chief Credit Officer in a manner customary for such
officers or equivalent positions, and shall use his best efforts and good faith
in fulfilling such responsibilities and in accomplishing such directives.
Executive agrees to devote his full-time efforts, abilities, and attention to
the business of the Company, and shall not engage in any activities which will
interfere with such efforts. Executive shall well and faithfully serve the
Company during the continuance of his employment hereunder and shall use his
best efforts to promote the interests of the Company.


5.    Compensation and Benefits. In return for the services to be provided by
Executive pursuant to this Agreement, the Company agrees to pay Executive as
follows:


(a)    Base Annual Salary. Executive shall receive a Base Annual Salary annually
of $283,000 payable in accordance with the Employer’s customary payroll
practices. The annual salary to be paid by the Employer to Executive shall be
reviewed at least annually and may from time to time be increased (but may not
be decreased) any such increased amount shall then be referred to as “Base
Annual Salary” for the purposes of this Agreement.






--------------------------------------------------------------------------------




(b)    Annual Incentive Compensation Plan. Executive shall be eligible to
participate in any AICP, subject to the terms of the then applicable plan. AICP
awards for each calendar year shall be payable in the following calendar year as
determined by the Board or Compensation Committee.


(c)    Long Term Incentive Plan. Executive shall participate in the Long Term
Incentive Plan of the Company, as in effect from time to time, as determined by
and on such terms approved by the Board or the Compensation Committee, in its
sole discretion.


(d)    Benefits. Executive shall be entitled to participate in the Company’s
various employee benefit plans as the same may be constituted from time to time
in the same manner as other senior management executives of the Company, subject
to the terms and conditions of the plans, as same may be amended or terminated
pursuant to their terms from time to time as determined by the Company in its
sole discretion.


(e)    Expenses. Executive shall be reimbursed by the Employer for all
reasonable business expenses incurred by Executive in performance of his duties
hereunder upon the submission of appropriate documentation for such expenses in
accordance with the Employer’s policies then in effect.


(f)    Leave. Executive will be provided with such vacation leave, sick leave
and other paid time off as are provided generally to the Employer’s senior
management executives. All time off must be taken in accordance with the
Employer’s policy for senior management executives, as may be amended from time
to time.


6.    Termination.


(a)    Death, Disability or Retirement. The Company may terminate Executive’s
employment if he is Disabled for six (6) consecutive months or for a total of
six (6) months during any 12-month period. Executive’s employment will be
automatically terminated upon his death or Retirement.


(b)    Termination for Cause. The Company may terminate Executive’s employment
for Cause by written notice to Executive.


(c)    Termination Without Cause. The Company may terminate Executive’s
employment without Cause upon written notice to Executive.


(d)    Termination by Executive Without Good Reason. Executive may terminate his
employment upon 30 days’ written notice to the Company. In the event Executive
terminates his employment in this manner, he shall remain in the Company’s
employ subject to all terms and conditions of this Agreement for the entire
30-day period unless instructed otherwise by the Company in writing.


(e)    Termination by Executive for Good Reason. Executive may terminate his
employment for “Good Reason” by giving the Company advance written notice of
such intent and the grounds thereof within a period not to exceed 30 days after
the existence of the event constituting Good Reason. After Executive gives such
notice, the Company shall have 30 days to correct the Good Reason event, and if
the Company does not correct the Good Reason event within the prescribed time,
Executive must terminate his employment within 61 days of the date of the event
constituting Good Reason in order to be entitled to any benefits under
Section 7(c) of this Agreement. In addition, once an event constitutes Good
Reason, if the Company does not correct the event and if Executive does not give
notice (as described above) and terminate his employment within 61 days of the
event, such specific instance of the event shall no longer constitute Good
Reason under this Agreement.


(f)    Resignation of All Positions. Executive agrees that after any termination
of his employment, he will tender his resignation from any position he may hold
as an officer or director of the Company or any Affiliate.


7.    Severance and Change in Control Payments and Benefits. Executive shall be
entitled to the following compensation under the following circumstances:


(a)    Death, Disability or Retirement. In the event Executive’s employment is
terminated as a result of his death, Disability or Retirement, the following
shall apply:


(i) Executive’s rights under any LTIP or any other executive compensation
arrangement in which Executive then participates shall be determined in
accordance with the controlling plan document and/or award agreements.






--------------------------------------------------------------------------------




(ii) Any unpaid Base Annual Salary shall be paid through the Date of Termination
in accordance with the Employer’s normal payroll practices.


(iii) Any unpaid AICP award for the calendar year preceding the calendar year
which includes Executive’s Date of Termination shall be paid when the AICP
awards for other participants are paid.


(iv) Executive’s award under any AICP to which he would otherwise be entitled in
the calendar year which includes his Date of Termination shall be prorated for
the period of his participation in the AICP during the relevant calendar year,
and payable at the same time other participants in the AICP receive payment.


(v) Executive shall be reimbursed for all expenses incurred and in accordance
with Section 5(e).


(vi) Executive shall be paid all accrued unused vacation in accordance with the
Employer’s vacation policy, as amended from time to time.


(vii) Executive shall be entitled to all benefits under Section 5(d) subject to
the terms and conditions of the applicable plan documents and arrangements, as
amended from time to time.


(viii) If Executive’s employment is terminated by reason of death of Disability,
the Employer shall pay Executive (or, in the event of death, to Executive’s
surviving spouse, a lump sum amount equal, on an after-tax basis, to the cost of
continuation of group health coverage under COBRA for the maximum period
allowable by law based upon the rates for such coverage in effect for Executive
(and his dependents, if applicable) on the Date of Termination. Such amount
shall be paid in a cash lump sum payment not later than ten (10) days following
Executive’s Date of Termination.


(b)    Termination for Cause or Without Good Reason. If Executive is terminated
by the Employer for Cause or if Executive resigns or otherwise terminates
without Good Reason, the following shall apply:


(i) No AICP award shall be paid for the calendar year which includes Executive’s
Date of Termination.


(ii) Executive’s rights under any LTIP or any other executive compensation
arrangement in which Executive then participates shall be determined in
accordance with the controlling plan document and/or award agreements.


(iii) Executive’s unpaid Base Annual Salary shall be paid through to the Date of
Termination in accordance with the Employer’s normal payroll practices.


(iv) Any unpaid AICP award for a calendar year preceding the calendar year of
Executive’s Date of Termination shall be paid in accordance with the terms of
the applicable AICP and when the AICP awards for other participants are paid.


(v) Executive shall be reimbursed for all expenses incurred in accordance with
Section 5(e).


(vi) Executive shall be paid all accrued unused vacation in accordance with the
Employer’s vacation policy, as amended from time to time.


(vii) Executive shall be entitled to all benefits under Section 5(d) subject to
the terms and conditions of the applicable plan documents and arrangements, as
amended from time to time.


(c)    Termination Without Cause or for Good Reason. In the event Executive’s
employment with the Employer is terminated by the Employer without Cause or by
the Executive for Good Reason, the following shall apply:


(i) Employer shall pay Executive an amount equal to the one and one-half (1 ½)
times the Executive’s Annual Cash Compensation. Subject to Section 7(f), such
amount shall be paid in a lump sum cash payment.


(ii) Executive’s rights under any LTIP or any other executive compensation
arrangement in which Executive then participates shall be determined in
accordance with the controlling plan document and/or award agreements.


(iii) Executive’s unpaid Base Annual Salary shall be paid through his Date of
Termination in accordance with the Company’s normal payroll practices.






--------------------------------------------------------------------------------




(iv) Any unpaid AICP award for a year preceding the calendar year which includes
the Executive’s Date of Termination shall be paid when the AICP awards for other
participants are paid.


(v) The Employer shall pay Executive his award under any AICP in effect for the
calendar year which includes his Date of Termination (A) calculated by reference
to the level of attainment for the applicable performance criteria (financial,
individual or otherwise) in effect for such calendar year, (B) on the basis of a
deemed 12-month calendar year participation in the plan, and (C) at the same
time other participants in the AICP receive payment.


(vi) Executive shall be reimbursed for all expenses incurred and in accordance
with Section 5(e).


(vii) Executive shall be paid all accrued unused vacation in accordance with the
Company’s vacation policy, as amended from time to time.


(viii) Executive shall be entitled to all benefits under Section 5(d) subject to
the terms and conditions of the applicable plan documents and arrangements, as
amended from time to time.


(ix) The Employer shall pay Executive a lump sum amount equal, on an after-tax
basis, to the cost of group health and group life insurance coverage under the
Employer’s plans for a period of 18 months based upon the rates for such
coverage in effect for Executive (and his dependents, if applicable) on the Date
of Termination. Such amount shall be paid in a cash lump sum payment at the same
time payment under Section 7(c)(i) is made.


(d)    Change in Control. Notwithstanding the foregoing subsections (a) - (c) of
this Section 7 and in lieu thereof, if, within the period beginning with the
effective date of a Change in Control and continuing through the second
anniversary thereof, the Employer terminates Executive’s employment without
Cause or Executive terminates his employment for Good Reason, then:


(i) Subject to Section 7(f), the Employer shall pay Executive a lump sum cash
amount equal to three (3) times Executive’s Annual Cash Compensation.


(ii) Executive’s rights under any LTIP or any other executive compensation
arrangement in which Executive then participates shall be determined in
accordance with the controlling plan document and/or award agreements.


(iii) Any unpaid AICP award for a year preceding the calendar year which
includes the Executive’s Date of Termination shall be paid when the AICP awards
for other participants are paid.


(iv) The Employer shall pay Executive his award under any AICP in effect for the
calendar year which includes his Date of Termination (A) calculated on the basis
of the Employer and Executive having fully met all performance criteria
(financial, individual or otherwise) for a target bonus (which will not include
any multiplier that may be applicable to result in a maximum bonus), (B) paid on
the basis of a deemed 12-month calendar year participation in the plan, and (C)
payable at the same time other participants in the plan receive payment.


(v) Executive shall be promptly reimbursed all reasonable business expenses
incurred by him upon reasonable documentation and in accordance with the
Employer’s policy prior to the date of the Change in Control.


(vi) The Employer shall pay Executive a lump sum amount equal, on an after-tax
basis, to the cost of continuation of group health and group life insurance
coverage under the Employer’s plans for a period of 36 months based upon the
rates for such coverage in effect for Executive (and his dependents, if
applicable) on the Date of Termination. Such amount shall be paid in a cash lump
sum payment at the same time payment under Section 7(d)(i) is made.


(vii) If any payments are payable under this Section 7(d), in no event will any
amounts be paid or payable under Sections 7(a)-(c).


(e)    Potential Change in Control. Notwithstanding any other provision of this
Agreement, if Executive’s employment is terminated by the Employer without Cause
or by Executive for Good Reason and such termination without Cause or the act,
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change of Control and occurred after either a
letter of intent or agreement with respect to such a transaction has been
executed by the Company or a public announcement of a proposed transaction is
made, (i) Executive shall be entitled to receive the payments described in
Section 7(c) and (ii) in the event of the subsequent consummation of such
transaction, Executive shall receive an additional payment equal to the
difference between the payment paid or payable under Section 7(c) and the
payment Executive would receive under




--------------------------------------------------------------------------------




Section 7(d) had Executive’s termination without Cause or for Good Reason
occurred on the effective date of the Change in Control. Section 7(f) shall
apply separately with respect to any payment or payments made pursuant to this
Section 7(e).


(f)    Release of All Claims. Executive acknowledges and agrees that the
Employer’s obligation to make any and all payments, other than the payment of
any earned or accrued and unpaid Base Salary and accrued vacation, to which
Executive may become entitled to receive under Section 7(c) or (d) is
conditioned upon, and subject to, Executive’s execution of a release of claims
(substantially in the form of Exhibit A attached hereto) becoming effective by
the 60th day following the Employee’s termination of employment. To the extent
such payments are not exempt from Code Section 409A pursuant to paragraph (j)
below, and the 60-day period crosses two calendar years, the payment shall be
made on the first payroll date in the second calendar year that occurs on or
after the expiration of the release revocation period, regardless of the date
the release is signed.


(g)    Change in Control Best Payments Determination. In the event the payments
and benefits described in this Section 7, taken together with all other payments
benefits payable to Executive in connection with a Change in Control (together,
the CIC Severance Benefits), could subject Executive to an excise tax under
Section 4999 of the Code (the “Excise Tax”), then notwithstanding the provisions
of Section 7 the Company shall reduce the CIC Severance Benefits (the “Benefit
Reduction”) by the amount necessary to result in Executive not being subject to
the Excise Tax if such reduction would result in Executive’s “Net After Tax
Amount” attributable to the CIC Severance Benefits being greater than it would
be if no Benefit Reduction was effected. In the event of any over or under
reduction pursuant to the previous sentence, the amount of the Benefit Reduction
shall be adjusted (and any additional payments by the Company or any required
repayments by Executive, as applicable, shall be promptly made) to the minimum
amount necessary to result in Executive not being subject to the Excise Tax. For
this purpose “Net After Tax Amount” shall mean the net amount of CIC Severance
Benefits Executive is entitled to receive after giving effect to all federal,
state and local taxes which would be applicable to such payments, including, but
not limited to, the Excise Tax. The determination of whether any such Benefit
Reduction shall be effected shall be made by a nationally recognized public
accounting firm, selected by the Company and reasonably acceptable to Executive,
and such determination shall be binding on both Executive and the Company. In
the event the payments to the Executive are required to be reduced pursuant to
this Section 7(g), the portions of the payments that would be paid in cash under
this Agreement will be reduced first and before any non-cash payments.


(h)    No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or other benefit required to be paid to Executive pursuant
to this Agreement, whether by seeking other employment or otherwise, nor shall
the amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment. The Employer’s
obligation to make the payments provided for in this Agreement (including, but
not limited to, the payments under Section 7(c) or (d)) and otherwise perform
its obligations hereunder shall not be affected by any counterclaim, recoupment,
defense or other claim, right or action which the Employer may have against
Executive or others, exclusive of payroll withholdings required by law.


(i)    Specified Employees. Notwithstanding any other provision herein, if
Executive is a “Specified Employee” (as that term is defined in Code Section
409A) as of his Date of Termination, then any amounts under this Agreement which
are payable upon his “Separation from Service” (within the meaning of Code
Section 409A) and subject to the provisions of Code Section 409A and not
otherwise excluded under Code Section 409A, shall not be paid until the first
(1st) business day that is at least six (6) months after the date after
Executive’s Date of Termination (the “Waiting Period”). Any payments that would
have been made to Executive during the Waiting Period but for this Section 7(i)
shall instead be made to Executive in the form of a lump sum payment on the date
that payments commence pursuant to the preceding sentence with interest
(calculated at the short-term applicable federal rate compounded semi-annually)
on the amount not paid during the Waiting Period from the Date of Termination
through the date of payment.


(j)     Section 409A Exemptions. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under this Agreement will be
considered a “separate payment.” In addition, for purposes of Code Section 409A,
each such payment will be deemed exempt from Code Section 409A to the fullest
extent possible under (i) the “short-term deferral” exemption of Treasury
Regulation § 1.409A-1((b)(4), and (ii) with respect to any additional amounts
paid no later than the second (2nd) calendar year following the calendar year
containing your Termination Date, the “involuntary separation” pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.


8.    Non‑Competition, Non‑Solicitation, and Confidentiality. The Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, the Company will give Executive access to Confidential
Information of the Employer and its Affiliates. Executive will also be in
contact with customers and potential customers of the Employer. In consideration
of all of the foregoing, the Employer and Executive agree as follows:






--------------------------------------------------------------------------------




(a)     Non-Competition. Executive agrees that during the Executive’s employment
by the Employer hereunder, and for the duration of the Post-Termination Period,
the Executive will not (except on behalf of or with the prior written consent of
the Employer), within the Territory, either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, perform for any
Competing Business any services which are the same as or essentially the same as
the services the Executive provided for the Employer.


(b)     Non-Solicitation of Customers. Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for the
duration of the Post-Termination Period, the Executive will not (except on
behalf of or with the prior written consent of the Employer) on the Executive’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, any business from any
of the Employer’s customers, including prospective customers actively sought by
the Employer, with whom the Executive has or had material contact during the
last two (2) years of the Executive’s employment with Employer, for purposes of
providing products or services that are competitive with those provided by the
Employer.


(c)     Non-Solicitation of Employees. Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for the
duration of the Post-Termination Period, the Executive will not (except on
behalf of or with the prior written consent of the Employer) on the Executive’s
own behalf or in the service or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, any employee of the Employer
with whom the Executive had material contact during the last two (2) years of
the Executive’s employment, whether or not such employee is a full-time employee
or a temporary employee of the Employer, such employment is pursuant to written
agreement, for a determined period, or at will.


(d)    Confidential Information. Executive further agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, publish, or otherwise disclose to any third party any
Confidential Information or proprietary information of the Company, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with the Company. This Section 8(d) shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement for any reason. Executive’s obligations under this Section 8(d)
of this Agreement with respect to any specific Confidential Information and
proprietary information shall cease when that specific portion of Confidential
Information and proprietary information becomes publicly known, in its entirety
and without combining portions of such information obtained separately. It is
understood that such Confidential Information and proprietary information of the
Company include matters that Executive conceives or develops, as well as matters
Executive learns from other employees of the Company.


(e)    Breach. Executive agrees that any breach of Sections 8(a), (b), (c), or
(d), above cannot be remedied solely by money damages, and that in addition to
any other remedies the Company may have, the Company is entitled to obtain
injunctive relief against Executive. Nothing herein, however, shall be construed
as limiting the Company’s right to pursue any other available remedy at law or
in equity, including recovery of damages and termination of this Agreement.


(f)    Independent Covenants. All covenants contained in this Section 9 shall be
construed as agreements independent of any other provision of this Agreement,
and the existence of any claim or cause of action by Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants.


9.    Return of Company Property. Executive agrees to execute and deliver such
documents and take all other actions as the Company may request from time to
time in order to effect the transfer and delivery to the Company of any of the
Company’s or its Affiliate’s assets in the possession or subject to the control
of Executive including, without limitation, the Company’s or its Affiliate’s
computers, printers, books, records, files, databases, software, Confidential
Information, and other documents in whatever form or medium and wherever
located.


10.    Assignment. This Agreement may be assigned by the Company, but cannot be
assigned by Executive. An assignment of this Agreement by the Company shall not
relieve the Company of any liability or obligation under this Agreement except
any such assignment in connection with or as a result of a Change in Control
(including, but not limited to, by operation of law).


11.    Binding Agreement. The Parties acknowledge that this Agreement shall be
binding upon and inure to the benefit of (a) Executive’s heirs, successors,
personal representatives, and legal representatives and (b) any successor of the
Company. Any such successor of the Company shall be deemed substituted for the
Company under the terms of this Agreement for all purposes. As used herein,
“successor” shall include any person, firm, corporation, or other business
entity which at any time,




--------------------------------------------------------------------------------




whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.


12.    Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, by hand delivery or by overnight
delivery service addressed as follows:




If to Executive:


Mark A. Kucia
23 Highwood Road
Farmington, CT 06032


If to the Company:    
        
United Bank
45 Glastonbury Boulevard
Glastonbury, CT 06033
Attention: Chief Executive Officer




13.    Waiver. No waiver by either Party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.


14.    Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect. Furthermore, any
breach by the Company of any provision of this Agreement shall not excuse
Executive’s compliance with the requirements of Sections 9, to the extent they
are otherwise enforceable.


15.    Arbitration. Except with respect to injunctive relief which may be sought
by the Employer or Executive from a court in Hartford County, Connecticut, to
which the Parties hereby submit to personal jurisdiction, the Parties agree to
resolve any and all claims or controversies past, present, or future arising out
of or relating to this Agreement, Executive’s employment and/or termination of
employment with the Company to binding arbitration under the Federal Arbitration
Act, before one neutral arbitrator in Glastonbury, Connecticut, under the
American Arbitration Association (“AAA”) National Rules for the Resolution of
Employment Disputes. If the Parties cannot agree on one arbitrator, a list of
seven (7) arbitrators will be requested from AAA, and the arbitrator will be
selected using alternate strikes with Executive striking first. The Parties
further agree that (i) except as expressly awarded in arbitration and subject to
Section 25 below, each party shall be responsible for its own expenses,
including but not limited to attorneys’ fees in connection with the cost of the
arbitration except that the fees of the arbitrators shall be shared equally by
Executive and the Company, (ii) collective actions are not permissible unless
agreed upon by the parties in writing, (iii) administrative proceedings under
the National Labor Relations Act and Title VII of the Civil Rights Act are not
precluded, (iv) the work of Executive involves interstate commerce, and (v) the
award rendered by the arbitrator is final and binding, and judgment thereon may
be entered in any court having jurisdiction thereof. The invalidity or
unenforceability of any provision of this Section shall not affect the validity
or enforceability of any other provision of this Agreement which shall remain in
full force and effect; provided, however, that any claim the Company has for
breach of the covenants contained in Section 9 of this Agreement shall not be
subject to mandatory arbitration, and may be pursued in a court of law or
equity.


16.    Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the Parties with respect to Executive’s
employment with the Company during the time period covered by this Agreement.
This Agreement replaces and supersedes any and all existing agreements entered
into between Executive and the Company relating generally to the same subject
matter including Executive’s prior employment agreement dated January 1, 2012.


17.    Modification of Agreement. This Agreement may not be changed or modified
or released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an authorized
representative of the Employer.


18.    Understand Agreement. Executive represents and warrants that he has read
and understood each and every provision of this Agreement, acknowledges that he
has obtained independent legal advice from attorneys of his choice, and confirms
that Executive has freely and voluntarily entered into this Agreement.




--------------------------------------------------------------------------------






19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Connecticut without giving any
effect to the conflict of laws provisions thereof.


20.    Code Section 409A. The Parties agree that the Company may amend and/or
operate this Agreement to be exempt from or to comply with Code Section 409A
including, but not limited to, using the definitions or other terms required by
Code Section 409A and including without limitation any notices, rulings,
interpretations or regulations issued under Code Section 409A after the date
hereof to avoid the application of penalty taxes under Code Section 409A. The
Company and Executive shall cooperate in good faith for the adoption of such
amendments and/or the operation of the Agreement to avoid the application of
penalty taxes under Code Section 409A. The Parties agree that Executive shall
have no right to specify the calendar year during which any payment hereunder
shall be made.


21.    No Guarantee of Tax Consequences. None of the Company nor any of its
Affiliates or their officers, directors or employees guarantees or shall be
responsible or liable for the federal, state, local, domestic and foreign, tax
consequences to Executive respecting any payments or benefits provided to
Executive under this Agreement, including but not limited to, any excise taxes
that may be imposed under Code Section 409A. Executive acknowledges that the
Company has advised him to consult his own counsel and/or tax advisor respecting
all of the terms of this Agreement.


22.    Withholding Taxes. The Employer may withhold from all salary, bonuses, or
other benefits or payments under this Agreement all federal, state and local
taxes as shall be required pursuant to any law or governmental ruling or
regulation as reasonably determined by the Employer.


23.    Legal Fees on Change in Control. If a Date of Termination occurs after a
Change in Control occurs, the Company agrees, upon reasonable documentation, to
reimburse to the full extent permitted by law, all legal fees and expenses which
Executive, Executive’s legal representatives or Executive’s family may
reasonably incur arising out of or in connection with any arbitration or
litigation, if applicable, concerning the validity or enforceability of any
provision of the Agreement, or any action by Executive, Executive’s legal
representatives, or Executive’s family to enforce his or their rights under this
Agreement if the Executive is the prevailing party in such action.


24.    Regulatory Limitation.


(a)    FDIC Golden Parachute Limitations. Notwithstanding anything contained in
this Agreement to the contrary, no payments shall be made pursuant to this
Agreement or otherwise in contravention of the requirements of Section 2[18(k)]
of the Federal Deposit Insurance Act (the “FDIA”) (12 U.S.C. 1828(k)) and Part
359 of the FDIC Rules and Regulations, 12 C.F.R. 359 (collectively, the “FDIC
Golden Parachute Restrictions”).


(b)    Other Bank Regulatory Limitations. If the Executive is removed from
office and/or permanently prohibited from participating in the conduct of the
affairs of any depository institution by an order issued under Section 8(e) or
8(g) of the FDIA (12 U.S.C. 1818(e) and (g)), the Employer shall have the right
to terminate all obligations of the Employer under this Agreement as of the
effective date of such order, except for the payment of Base Annual Salary due
and owing on the effective date of said order, and expense reimbursement
incurred as of the effective date of termination. If the Executive is suspended
from office and/or temporarily prohibited from participating in the conduct of
the Bank’s affairs by a notice served under Section 8(e) or 8(g) of the FDIA (12
U.S.C. 1818(e) and (g)), the Employer shall have the right to suspend all
obligations of the Employer under this Agreement as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer shall reinstate prospectively any of its obligations
which were suspended. If the FDIC is appointed receiver or conservator under
Section 11(c) of the FDIA (12 U.S.C. 1821(c)) of the Company or any depositary
institution controlled by the Company, the Employer shall have the right to
terminate all obligations of the Employer under this Agreement as of the date of
such receivership or conservatorship, other than any rights of the Executive
that vested prior to such appointment. If the Employer is in default (as defined
in Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but the vested rights of the parties shall
not be affected. If the FDIC provides open bank assistance under Section 13(c)
of the FDIA (12 U.S.C. 1823(c)) to the Company or any depository institution
controlled by the Company, but excluding any such assistance provided to the
industry generally, the Employer shall have the right to terminate all
obligations of the Employer under this Agreement as of the date of such
assistance, other than any rights of the Employee that vested prior to the FDIC
action. If the FDIC requires a transaction under Section 13(f) or 13(k) of the
FDIA (12 U.S.C. 1823(f) and (k)) by the Company or any depository institution
controlled by the Company, the Employer shall have the right to terminate all
obligations of the Employer under this Agreement as of the date of such
transaction, other than any rights of the Employee that vested prior to the
transaction. Notwithstanding the foregoing provisions of this Section 24(b), any
vested rights of the Executive may be subject to such modifications that are
consistent with the authority of the FDIC.






--------------------------------------------------------------------------------




(c)    Regulatory Approval. Notwithstanding the timing for the payment of
severance under this Agreement, no such payments shall be made or commence, as
applicable, that require the concurrence or consent of the appropriate federal
banking agency of the Employer pursuant to 12 C.F.R. Section 359 prior to the
receipt of such concurrence or consent. Any payments suspended by operation of
this Section 24(c) shall be paid in a lump sum within thirty (30) days following
receipt of the concurrence or consent of the appropriate banking regulators of
the Employer or as otherwise directed by such regulators.


(d)    State Banking Limitations. All obligations under this Agreement are
further subject to such conditions, restrictions, limitations and forfeiture
provisions as may separately apply pursuant to any applicable state banking
laws.


25.    Apportionment of Obligations. The obligations for the payment of the
amounts otherwise payable pursuant to this Agreement shall be apportioned
between the Company and the Bank as they may agree from time to time in their
sole discretion.


26.    Counterparts. Any number of counterparts of this Agreement may be
executed and each such counterpart shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one instrument. This
Agreement may be executed by portable document format (PDF) or facsimile
signature which signature shall be binding upon the Parties.


[Signature Page Follows]


IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date first written above.


UNITED FINANCIAL BANCORP, INC.




/s/ Kristen A. Johnson
Kristen A. Johnson, Chair of Compensation Committee




UNITED BANK


/s/ Kristen A. Johnson
Kristen A. Johnson, Chair of Compensation Committee




/s/ Mark A. Kucia
Mark A. Kucia, Executive


























--------------------------------------------------------------------------------




Exhibit A
RELEASE OF CLAIMS


This Release of Claims (the “Agreement”) is made and entered into by and among
United Financial Bancorp, Inc., a Connecticut corporation (the “Company”),
United Bank (the “Bank” and collectively with the Company, the “Employer”), and
_________________ (the “Executive”)


1.    SEPARATION. Executive’s employment with the Employer will terminate on
______________ or such later date as may be determined by the parties
(“Separation Date”). The parties acknowledge that Executive’s termination from
employment will result in a “Separation from Service” as defined in Section 409A
of the Internal Revenue Code. Executive further agrees that the Executive hereby
resigns as an officer and director of the Employer and any related or affiliated
entities as of the Separation Date.


2.    CONSIDERATION. In consideration of the Executive’s decision to enter into
this Agreement, the Employer will continue to employ Executive through the
Separation Date and will provide Executive severance pay in accordance with the
terms of the employment agreement between the Employer and the Executive dated
________________, 2015 (the “Employment Agreement”). federal, state and local
tax withholdings and other legal deductions may be applied to the above payment
as determined by the Employer in its sole discretion.


Whether or not Executive executes this Agreement, the Employer will pay
Executive any and all wages for all hours worked up to and through the
Separation Date within the appropriate time frame required by applicable law. If
Executive fails or refuses to execute this Agreement, or if Executive revokes
this Agreement as provided herein, Executive will not be entitled to the
consideration set forth above.


3.    FULL AND FINAL RELEASE.


(a)    In consideration of the payments being provided to Executive above,
Executive, for himself, his attorneys, heirs, executors, administrators,
successors and assigns, fully, finally and forever releases and discharges the
Bank and all other affiliated companies, as well as its and their successors,
assigns, officers, owners, directors, agents, representatives, attorneys, and
employees (all of whom are referred to throughout this Agreement as the
“Releasees”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the date Executive signs this
Agreement. Specifically included in this waiver and release are, among other
things, any and all claims related to any severance pay plan, any and all claims
related to Executive’s employment and separation from employment or otherwise,
including without limitation: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991; (2) the Americans with Disabilities
Act, as amended; (3) 42 U.S.C. §1981; (4) the Age Discrimination in Employment
Act (29 U.S.C. §§621-624); (5) 29 U.S.C. §206(d)(1); (6) Executive Order 11246;
(7) Executive Order 11141; (8) Section 503 of the Rehabilitation Act of 1973;
(9) Executive Retirement Income Security Act (ERISA); (10) the Occupational
Safety and Health Act; (11) the Worker Adjustment and Retraining Notification
(WARN) Act; (12) the Family and Medical Leave Act and (14) other federal, state
and local discrimination laws, including those of the State of Connecticut.


Executive further acknowledges that Executive is releasing, in addition to all
other claims, any and all claims based on any tort, whistle-blower, personal
injury, defamation, invasion of privacy or wrongful discharge theory;
retaliatory discharge theory; any and all claims based on any oral, written or
implied contract or on any contractual theory (including the Employment
Agreement); any claims based on a severance pay plan; and all claims based on
any other federal, state or local constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys’ fees, costs or expenses.


(b)    Nothing in this Agreement, however, is intended to waive Executive’s
entitlement to vested benefits under any other executive compensation or
employee benefit plan or arrangement in which Executive participates or to which
Executive is a party. Furthermore, the parties specifically agree that this
release does not cover, and Executive expressly reserves, indemnification rights
existing to the Executive as a current or former director and/or officer of the
Employer under the Articles and Bylaws of the Employer and pursuant to
applicable law and in accordance with any D&O policy existing for former
officers and directors of the Employer. Finally, the above release does not
waive claims that Executive could make, if available, for unemployment or
workers’ compensation or claims that cannot be released by private agreement.


(c)    Executive understands that this Agreement does not bar the Executive from
filing a complaint and/or charge with any appropriate federal, state, or local
government agency or cooperating with said agency in its investigation.
Executive




--------------------------------------------------------------------------------




agrees, however, that the Executive shall not be entitled to receive any relief
or recovery (monetary or otherwise) in connection with any complaint or charge
brought against the Releasees, without regard as to who brought said complaint
or charge.


4.    ADVICE OF COUNSEL. Executive acknowledges that the Executive has been and
is hereby advised by the Employer to consult with an attorney in regard to this
matter. Executive understands that Executive is responsible for the costs of any
such legal services incurred in connection with such consultation.


5.    POST-EMPLOYMENT COOPERATION. Executive agrees to fully cooperate with the
Employer in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Employer which
relate to events or occurrences that transpired or which failed to transpire
while Executive was employed by the Employer. Executive also agrees to cooperate
fully with the Employer in connection with any internal investigation or review,
or any investigation or review by any federal, state or local regulatory
authority, relating to events or occurrences that transpired or failed to
transpire while Executive was employed by the Employer. Executive’s full
cooperation in connection with such matters shall include, but not be limited
to, providing information to counsel, being available to meet with counsel to
prepare for discovery or trial and acting as a witness on behalf of the Employer
at a mutually convenient times.


6.    NO OTHER CLAIMS. Executive represents that Executive has not filed, nor
assigned to others the right to file, nor are there currently pending, any
complaints, charges or lawsuits against the Releasees with any governmental
agency or any court or in any arbitration forum.


7.    NON-DISPARAGEMENT. Executive agrees that Executive has not (including
during the time period while this Agreement was under consideration by
Executive) and will not make statements to clients, customers and suppliers of
the Employer or to other members of the public that are in any way disparaging
or negative towards the Employer, the Employer’s products or services, or the
Employer’s representatives or employees.


The Employer will advise the members of its Boards of Directors and all
executive officers of the Employer (collectively, the “Persons to be Advised”)
that they should not make public statements that are in any way disparaging or
negative towards the Executive. The Employer will advise the Persons to be
Advised that a non-disparagement agreement is in effect, and will use reasonable
efforts to enforce compliance with this Agreement. Notwithstanding the foregoing
agreement, the parties hereto recognize and acknowledge that the Employer will
not be liable for statements between the Employer and its independent auditors
or statements necessary to comply with applicable law.


8.    NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not
be construed as an admission by the Employer of any liability or acts of
wrongdoing or discrimination, nor shall it be considered to be evidence of such
liability, wrongdoing, or discrimination.


9.    RETURN OF PROPERTY. Executive acknowledges, understands, and agrees that
Executive will turn over to _________________ all documents, files, memoranda,
records, Employer Information (as defined in the Employment Agreement), credit
cards, records, books, manuals, computer equipment, computer software, pagers,
cellular phones, facsimile machines, PDAs, keys and electronic keys or access
cards into the building and any other equipment or documents, and all other
physical or electronic property of similar type that Executive received from the
Employer and/or that Executive used in the course of his employment with the
Employer and that are the property of the Employer. Executive agrees that
Executive will not delete, destroy or erase any data stored on or associated
with such property, including but not limited to data stored on computers,
servers, phones, or other electronic devices. Executive further agrees to return
to _______________ any and all hard copies of any documents which are the
subject of a document preservation notice or other legal hold and to notify
______________________ of the location of any electronic documents which are
subject to a legal hold.


10.    CONFIDENTIALITY. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Executive at
any time to any person (including the Employer’s employees) except Executive’s
lawyer, accountant, or immediate family without the prior written consent of an
officer of the Employer, except as necessary in any legal proceedings directly
related to the provisions and terms of this Agreement, to prepare and file
income tax forms, or pursuant to court order after reasonable notice to the
Employer. Executive may disclose that Executive is subject to an agreement not
to disclose trade secrets and confidential information where necessary to comply
with such confidentiality agreement. Executive agrees that Executive is
responsible for informing these persons of the confidential nature of this
Agreement and that any breach of this confidentiality provision by any of these
persons shall be deemed a breach by Executive.












--------------------------------------------------------------------------------




11.    GOVERNING LAW. This Agreement shall be interpreted under the laws of the
State of Connecticut.


12.    SEVERABILITY. The provisions of this Agreement are severable, and if any
part of this Agreement except Paragraphs 3, 5 or 7 are found by a court of law
to be unenforceable, the remainder of the Agreement will continue to be valid
and effective, and the court is authorized to amend relevant provisions of the
Agreement to carry out the intent of the parties to the extent legally
permissible. If Paragraph 3, 5 or 7 is found by a court of competent
jurisdiction to be unenforceable, the parties agree to seek a determination by
the court as to the rights of the parties, including whether Executive is
entitled under those circumstances and the relevant law to retain the benefits
paid to Executive under this Agreement.


13.    SOLE AND ENTIRE AGREEMENT. This Agreement and the Employment Agreement
set forth the entire agreement between the parties with respect to the subject
matters covered by this Agreement and the Employment Agreement; provided
however, that all continuing obligations of confidentiality, non-competition or
non-solicitation under the Employment Agreement shall survive. Any other prior
agreements between or directly involving the parties to the Agreement and the
Employment Agreement with respect to the subject matters covered by this
Agreement and the Employment Agreement are superseded by the terms of this
Agreement and the Employment Agreement and thus are rendered null and void.


14.    NO OTHER PROMISES. Executive affirms that the only consideration for his
signing this Agreement is that set forth in Paragraph 2 that no other promise or
agreement of any kind has been made to or with Executive by any person or entity
to cause Executive to execute this document, and that Executive fully
understands the meaning and intent of this Agreement, including but not limited
to, its final and binding effect.


15.    NO VIOLATION OF THE LAW. Executive represents and acknowledges that
Executive is unaware of any conduct, actions or inactions by the Employer or
anyone employed by the Employer which would violate any federal, state or local
law, any common law, or any rule promulgated by any administrative body.
Executive further acknowledges that Executive has disclosed to
____________________ any relevant facts known to Executive of any conduct which
violates any Employer policy or standard.


16.    LEGALLY BINDING AGREEMENT. Executive understands and acknowledges that
this Agreement contains a full and final release of claims against the Employer;
and that Executive has agreed to its terms knowingly, voluntarily, and without
intimidation, coercion or pressure.


17.    ADVICE OF COUNSEL / CONSIDERATION AND REVOCATION PERIODS. Executive
hereby acknowledges and agrees that this Agreement and the termination of
Executive’s employment and all actions taken in connection therewith are in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that the releases set forth herein shall be
applicable, without limitation, to any claims brought under these Acts.
Executive acknowledges that the Executive has been and is hereby advised by the
Employer to consult with an attorney in regard to this matter. Executive
understands that Executive is responsible for the costs of any such legal
services incurred in connection with such consultation. Executive further
acknowledges that Executive has been given more than twenty-one (21) days from
the time that Executive receives this Agreement to consider whether to sign it.
Executive shall have seven (7) days from the date Executive signs this Agreement
to revoke the Agreement. To revoke, Executive must ensure that written notice is
delivered to ______________________________________________, by the end of the
day on the seventh calendar day after Executive signs this Agreement. If
Executive does not revoke this Agreement within seven (7) days of signing, this
Agreement will become final and binding on the day following such seven (7) day
period.


This Agreement includes a release of all known and unknown claims through the
date of this Agreement. Executive should carefully consider all of its
provisions before signing it. Executive’s signature below indicates Executive’s
understanding and agreement with all of the terms in this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of
______________.


UNITED FINANCIAL BANCORP, INC.




___________________________________________
                            








--------------------------------------------------------------------------------




UNITED BANK




__________________________________________
                        




___________________________________________
Executive






